Citation Nr: 0419877	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  00-24 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

These claims come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for bilateral 
hearing loss and a skin disorder.

This case was previously before the Board in May 2003, when 
it was remanded for further development.  The requested 
development has been completed to the extent possible.  The 
Board now proceeds with its review of the appeal.  

In the June 2004 informal hearing presentation, the veteran's 
representative listed five issues: entitlement to service 
connection for 1) cardiovascular disorder; 2) malaria; 3) 
tonsil disorder; 4) skin disorder; and 5) bilateral hearing 
loss.  The Board denied the claims for service connection for 
a cardiovascular disorder and malaria in a May 2003 decision.  
Those issues are not currently on appeal.  

The Board previously remanded the claim for service 
connection for a tonsil disorder, instructing the RO to 
provide the veteran a statement of the case.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  A statement of the case 
was furnished on May 13, 2003.  The veteran did not submit a 
substantive appeal, and this claim is not currently on 
appeal.  See 38 C.F.R. § 20.200 (2003) (appeal before Board 
consists of timely filed notice of disagreement in writing, 
and after the issuance of a statement of the case, a 
substantive appeal).  Therefore, only the claims for service 
connection for a skin disorder and bilateral hearing loss are 
before the Board.


FINDINGS OF FACT

1.  Competent evidence of bilateral hearing loss is not of 
record.

2.  Competent evidence of a current skin disorder is not of 
record. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2003).

2.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the veteran 
from the RO, dated in February 2001.  By means of this 
letter, the veteran was told of the requirements to establish 
service connection.  He was also advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claims to the RO.  The content of 
the February 2001 letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Assuming that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, in this case, the initial RO decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
The Board finds that any defect with respect to the timing of 
the VCAA notice was harmless.  After the issuance of the VCAA 
letter in February 2001, the veteran did not identify or 
provide any additional evidence.  Nor did he respond to the 
RO's letter dated May 2003 requesting evidence, including 
records from Dr. Dimaio, in accordance with the Board remand.  
There is no indication, therefore, that disposition of these 
claims would not have been different had the veteran received 
pre-adjudicatory notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, the veteran's service medical 
records are unavailable, but the file contains records from 
the Surgeon General's Office.  The RO attempted to obtain 
relevant post-service medical records in May 2003; however, 
the veteran did not respond to the RO's request.  The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  There is no indication of any 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was scheduled for VA examinations in 
January 2003; however, he indicated that he did not want to 
attend and canceled his appointments.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.  


II.  Service connection

The veteran's service records are not on file and are 
presumed to have been lost due to a fire at the National 
Personnel Records Center.  The United States Court of Appeals 
for Veterans Claims (Court) has held that in cases where 
court records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions, and to consider carefully the benefit-of-
the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991); 38 U.S.C.A. § 5107(b).  

The Board's analysis of the veteran's claims has been 
undertaken with the heightened obligation in mind.  However, 
while there is a heightened obligation to explain the Board's 
findings and conclusions, there is not a lower standard for 
proving a claim for service connection.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) (2003) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  In addition, if a 
condition is not shown to be chronic, then generally a 
showing of continuity of symptomatology and competent 
evidence relating the present condition to that 
symptomatology are required.  Id.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the preponderance of evidence is against 
the claims for service connection for bilateral hearing loss 
and a skin disorder.  In the RO's letter of February 2001, 
the veteran was told what the evidence must show to establish 
entitlement for service connection, including a current 
disability.  He was also specifically asked to identify all 
health care providers that had treated him for hearing loss 
and a skin disorder since 1945 in a letter from the RO dated 
in May 2003.  As noted above, he did not respond.  

When the RO scheduled the veteran for a medical examination 
in January 2003 to obtain a medical opinion as to whether he 
has current skin and hearings loss disorders related to his 
active service, he canceled the appointment without good 
cause.  Under 38 C.F.R. § 3.655(b) (2003), the veteran's 
failure to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  

Here, the claims file is entirely devoid of post-service 
medical evidence showing a current skin disorder or hearing 
loss.  There is simply no competent evidence that the veteran 
currently suffers from a current skin disorder or hearing 
loss.  In the absence of any such evidence, the Board must 
conclude that a current disability does not exist.

While the veteran has asserted that he suffers from bilateral 
hearing loss and a skin disorder, he lacks the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992). 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  The 
preponderance is against the veteran's claims, and they must 
be denied.  

 
ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a skin disorder is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



